Citation Nr: 1825552	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-38 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1981.  He died in March 2012.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating determination of a Department of Veterans (VA) Regional Office (RO).  

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC. 


FINDING OF FACT

At the time of his death, the Veteran was not in receipt of, nor was he entitled to receive, compensation for a service-connected disability that was rated as totally disabling by a schedular or an unemployability rating for a period of ten years immediately preceding his death.


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


DIC under 38 U.S.C. § 1318

DIC benefits may be paid to a benefits-eligible surviving spouse in cases where a Veteran's death was not service-connected, provided the Veteran was in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to service-connected disability for a period of ten or more years immediately preceding death.  38 U.S.C. § 1318; 38 C.F.R. § 3.22.

In this case, the Veteran died in March 2012.  At the time of his death, he was service-connected for major depressive disorder, rated as 100 percent from April 2009; varicose veins, rated as 20 percent disabling from September 1981; and pilonidal cyst, rated as noncompensable from September 1981.  

The death certificate lists his cause of death as respiratory failure, due to or as a consequence of left lung tumor, with other significant contributing conditions of chronic pulmonary disease and chronic renal failure.  His service-connected major depressive disorder, varicose veins, and pilonidal cyst were not listed as primary causes of his death or substantial or material contributing factors. 

So as the Veteran was not in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to a service-connected disability or disabilities for a period of ten or more years immediately preceding his death, meaning since March 2002, the appellant consequently is not entitled to § 1318 DIC as a matter of law.  As the disposition of this claim is based on the law, not the facts of the case, this claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC under 38 U.S.C. § 1318 is denied.


REMAND

The appellant maintains that the Veteran was exposed to asbestos while performing his duties in the Navy, which resulted in his developing mesothelioma, which caused his death.  She maintains that he had 20 years of potential exposure to asbestos as it was used on Navy ships and submarines into the 1970's before the Navy started asbestos abatement.  She indicated that the Navy used asbestos in engine and boiler rooms, mess halls, navigation rooms, sleeping quarters and other commonly used areas both on Navy ships/submarines and the shipyards.  She further noted that the Navy used more than 300 asbestos-containing materials in these vessels, including pipe covering, insulating material, deck covering materials, grinders, gaskets paneling, packing material, tubes, adhesives bedding, thermal material, block insulation, cables, boilers, valves, just to name a few.  She expressed her belief that the Veteran would have had exposure to asbestos because it was also used in the mess halls to cover steam pipes and heating ducts, as was demonstrated in the picture she had forwarded in support of her claim.  She stated that his rate was that of a Commissaryman and Mess Management Supervisor for most of his 20 years with the Navy and he would have experienced a varying degree of exposure in the course of his rate.

In support of her claim, the appellant submitted a May 2012 letter from M. B., M.D., who indicated that the autopsy of the Veteran's lungs showed evidence of a rare cancer called malignant mesothelioma.  He stated that this was often associated with a prior history of asbestos exposure.  He noted that the cancer involved the left lung extensively but also showed some spread to the right lung as well.  The official cause of death was respiratory failure secondary to malignant mesothelioma.

The Board notes that the Veteran had a twenty year Naval career and served aboard the USS Robert Wilson from November 1962 to August 1965; the USS Midway from October 1969 to June 1973; and the USS Ortolan from September 1975 to September 1978.  In addition the Veteran was assigned to NAS Brunswick, ME; NAVSTA Brooklyn, NY; NAS Rota, Spain, NAS Lakehurst, NJ; and Patrick AFB, FL.  His primary military occupational specialty was food services, with his MOS at the time of separation being listed as Wardroom/Enlisted Dining Facility Supervisor.  

The Board observes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21-1, IV.ii.2.C).  See also VAOPGCPREC 4-00. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The Board observes that the Veteran's particular type of cancer, mesothelioma, is often the result of exposure to asbestos.  See Dorland's Illustrated Medical Dictionary 1141 (32nd ed. 2012); see also Prevalence of Specific Diseases Resulting from Exposure to Asbestos, M21-1 IV.ii.2.C.2.c.  While Dorland's Medical Dictionary defines mesothelioma as often being associated with asbestos exposure, the definition does not make any reference to tobacco use.

The Manual provides that veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, IV.ii.1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty.  The Manual further states that, if a military occupational specialty is listed as minimal, probable, or highly probable in the table, concede asbestos exposure for purposes of scheduling an examination.  Each claim based on asbestos exposure must be adjudicated on its own merit with military occupational specialty being one consideration in determining whether there was an exposure event.  See M21-1, IV.ii.1.I.3.d.

The military occupational specialty of ships cook is listed in the Manual as having minimal asbestos exposure.  See M21-1, IV.ii.1.I.3.c.  VA policy also notes that disease-causing exposure to asbestos may be brief and/or indirect and that mesotheliomas are not associated with cigarette smoking.  See M21-1, IV.ii.2.C.2.c.

To date, an opinion has not been obtained as to the cause of the Veteran's death and its relationship, if any, to his period of service, to include by way of exposure to asbestos.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder, including a copy of this REMAND, to an appropriate VA medical specialist to determine the etiology of the Veteran's mesothelioma and its relationship, if any, to his period of service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's mesothelioma, which caused his death, had its onset in, was incurred in, was aggravated (made worse) by active service, or is otherwise related to service, to include the Veteran's conceded exposure to asbestos in service.  A complete rationale should be provided for all opinions proffered, and the foundation for all conclusions, should be clearly set forth.  If any requested opinion cannot be made without resort to mere speculation, the examiner should so state, and provide a clear explanation as to why this is so.

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the appellant and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


